Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE

between

AXSYS TECHNOLOGIES IR SYSTEMS, INC.,

Seller

and

THE HAMPSHIRE GENERATIONAL FUND LLC,

Purchaser

Premises:

24 Simon Street, Nashua, New Hampshire

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

 

Agreement to Sell and Purchase; Description of Property

 

1

2.

 

Exceptions to Title; Title Matters

 

2

3.

 

Purchase Price and Payment; Escrow Agent

 

8

4.

 

Closing

 

12

5.

 

As Is

 

14

6.

 

Leaseback Provisions

 

28

7.

 

Representations and Warranties of the Parties; Certain Covenants

 

29

8.

 

Closing Deliveries

 

34

9.

 

Limitation on Liability of Parties

 

37

10.

 

Fire or Other Casualty

 

39

11.

 

Condemnation

 

43

12.

 

Brokerage

 

45

13.

 

Closings Costs; Fees and Disbursements of Counsel, etc.

 

45

14.

 

Notices

 

46

15.

 

Survival; Governing Law

 

49

16.

 

Counterparts; Captions

 

49

17.

 

Entire Agreement; No Third Party Beneficiaries

 

50

18.

 

Waivers; Extensions

 

50

19.

 

No Recording

 

51

20.

 

Assignments

 

51

21.

 

Pronouns; Joint and Several Liability

 

51

22.

 

Successors and Assigns

 

52

23.

 

Cross Default

 

52

24.

 

Like Kind Exchange

 

54

25.

 

Further Assurances

 

55

26.

 

Prohibited Persons and Transactions

 

56

 

i


--------------------------------------------------------------------------------


 

EXHIBITS:

A.            Legal Description

B.            Lease

C.            Form of Deed

ii


--------------------------------------------------------------------------------


 

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”), made as of March 15, 2007, by
and between Axsys Technologies IR Systems, Inc., a New York corporation, having
an office at 24 Simon Street, Nashua, New Hampshire 03060 (“Seller”), and The
Hampshire Generational Fund LLC, a New Jersey limited liability company, having
an office at 15 Maple Avenue, Morristown, New Jersey 07960 (“Purchaser”).

W I T N E S S E T H

1.                                       Agreement to Sell and Purchase;
Description of Property.

Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, upon the terms and conditions hereinafter contained, all right,
title and interest of Seller in and to: (i) that parcel of land located at 23-24
Simon Avenue, in the City of Nashua, County of Hillsborough, State of New
Hampshire, the legal description of which is attached hereto as Exhibit “A” (the
“Land”); (ii) an industrial/office building, consisting of approximately
seventy-eight thousand square feet of space, constructed thereon (the
“Building”); (iii) the land lying in the bed of any street, highway, road or
avenue, opened or proposed, public or private, in front of or adjoining the
Land, to the center line thereof, and (iv) the fixtures and equipment attached
to the Building and used in the operation of the Building.

All of the above enumerated property, rights and interests to be sold to
Purchaser pursuant to this Agreement are hereinafter sometimes collectively
referred to as the “Property”.

2.                                       Exceptions to Title; Title Matters.

2.1           Subject to the provisions of this Section 2, Seller shall cause to
be conveyed to Purchaser good and marketable title to the Property, insurable at
regular rates by a title insurance company licensed to do business in the State
of New Hampshire, subject only to the following exceptions (the “Permitted
Exceptions”):

2.1.1            All presently existing and future liens for unpaid real estate
taxes, municipal or governmental assessments, water and sewer charges, and
assessments, not due and payable as of the date of the Closing.

2.1.2            All present and future zoning, building, environmental,
sanitary, fire, safety and other laws, ordinances, codes, restrictions and
regulations of all governmental and quasi-governmental authorities having
jurisdiction with respect to the Property, including, without limitation, all
zoning variances and special exceptions, if any (collectively, “Laws and
Regulations”).


--------------------------------------------------------------------------------


 

2.1.3            Standard printed exclusions contained in an A.L.T.A. Form B
Owner’s Policy.

2.1.4            Such state of facts as are disclosed on that certain ALTA/ASCM
Title Survey Plan, dated August 9, 1995, revised September 15, 1995 and further
revised October 11, 1995, prepared by DuBois & King, Inc. and as set forth in
that certain New Hampshire Surveyor’s Report & Certification, dated March 8,
2006, by DuBois & King, Inc.

2.1.5            Such items as are set forth in Items 8 — 15 in Schedule B-Part
I of that certain First American Title Insurance Company Owner’s Title Policy
No. 103296073.

2.1.6            Any other matter not set forth above in this Section 2.1 which
Purchaser waives or is deemed to waive pursuant to Section 2.2 hereof.

2.2           Promptly after the date of this Agreement, Purchaser shall cause
title to the Property to be examined by General Land Abstract Co., Inc. (the
“Title Company” or “Escrow Agent”), and the Title Company shall deliver copies
of its title report for the Property (the “Title Report”) to Purchaser’s
attorney.  Purchaser agrees that on or before the “Diligence Termination Date”
(as hereinafter defined in Section 5.8), Purchaser or its attorney shall furnish
to Seller’s attorney a writing (the “Title Report Objection Notice”) specifying
any exceptions to title to the Property set forth in the Title Report which are
not Permitted Exceptions and “subject to” which Purchaser does not agree to
accept title.  Purchaser’s failure to deliver the Title Report Objection Notice
to Seller on or before 5:00 PM Eastern Standard Time on the Diligence
Termination Date, or to timely specify any such exceptions to title in the Title
Report Objection Notice, shall, except with respect to the monetary liens
described in the last sentence of Section 2.3 (which, pursuant to the provisions
of said sentence, are required to be paid, discharged or removed of record), or
requirements or exceptions that are customarily removed from a final policy by a
standard title affidavit, constitute Purchaser’s irrevocable acceptance of the
Title Report or of all exceptions in the Title Report which it did not so timely
specify, and Purchaser shall be deemed to have unconditionally waived any right
to object to such matters.  If, after giving the Title Report Objection Notice
to Seller, Purchaser learns, through continuation reports or other written
evidence, of any title defect(s) which first affected the Property subsequent to
the date of the Title Report and which are not Permitted Exceptions and “subject
to” which Purchaser does not agree to accept title, Purchaser shall give written
notice thereof to Seller promptly after the date Purchaser learns of same.  In
the event that the Title Company shall insure fee simple title to the Property,
at regular insurance rates, without additional exceptions to title other than
Permitted Exceptions or as otherwise permitted hereunder, Seller shall have
satisfied the requirements of this Agreement as to the state of title to the
Property.  In addition, in the event Seller is able to supply Purchaser with a
fee title insurance policy insuring fee

2


--------------------------------------------------------------------------------


simple title to the Property, at regular rates, without additional exceptions to
title other than Permitted Exceptions or as otherwise permitted hereunder,
whether issued by the Title Company or any other title insurance company
licensed to do business in the State of New Hampshire, Seller shall have
satisfied the requirements of this Agreement as to the state of title to the
Property; provided, however, that any such alternative title insurance company
is consented to by Purchaser’s counsel, which consent shall not be unreasonably
withheld, conditioned or delayed.  TIME IS OF THE ESSENCE with respect to all
time periods set forth in this Section 2.2.

2.3           Within fifteen (15) days of receipt of the Title Objection Notice,
or subsequent notice following a continuation notice, Seller shall notify
Purchaser either that (i) Seller will not cure the title defects raised in the
Title Objection Notice (or subsequent notice), or (ii) Seller will use best
efforts to cure the title defects raised in the Title Objection Notice (or
subsequent notice) in accordance with the provisions of this Section 2.  Seller
shall be entitled to one (1) or more adjournments of the Closing, for a period
not to exceed ninety (90) days in the aggregate, to enable Seller to remove any
non-conforming title objections.  If Seller elects to adjourn the Closing as
provided above, this Agreement shall remain in effect for the period or periods
of adjournment, in accordance with its terms.  Seller shall not be required to
take or bring any action or proceeding or any other steps to remove any defect
in or objection to title or to expend any moneys therefor, nor shall Purchaser
have any right of action against Seller therefor, at law or in equity, except
that Seller shall, on or prior to the Closing, pay, discharge or remove of
record or cause to be paid, discharged or removed of record at Seller’s sole
cost and expense all consensual monetary liens, judgments and mechanic’s liens
(other than Permitted Exceptions) encumbering the Property, which are in
liquidated amounts and which may be satisfied by the payment of money (including
the preparation or filing of appropriate satisfaction instruments in connection
therewith).  If Seller notifies Purchaser that Seller will not cure the title
defects raised in the Title Objection Notice (or subsequent notice) or if Seller
is unable to remove any objections after expiration of the foregoing adjournment
period, Purchaser shall have the right to terminate this Agreement by providing
written notice thereof to Seller.  In the event this Agreement is terminated
pursuant to this Article 2, Purchaser shall be entitled to the return of the
Downpayment, together with interest thereon, and this Agreement shall be of no
further force and effect, except for provisions hereof which expressly survive
such termination.

2.4           Notwithstanding anything in Section 2.3 above to the contrary,
Purchaser may at any time accept such title as Seller can convey, without
reduction of the Purchase Price (as hereinafter defined) or any credit or
allowance on account thereof or any claim against Seller.  The acceptance of the
Deed (as hereinafter defined) by Purchaser shall be deemed to be full
performance of, and discharge of, every agreement and obligation on Seller’s
part to be performed under this Agreement, except for such matters which are
expressly stated in this Agreement to survive the Closing.

3


--------------------------------------------------------------------------------


 

2.5           If the Property shall, at the time of the Closing, be subject to
any liens such as for judgments or transfer, inheritance, estate, franchise,
license or other similar taxes or any encumbrances or other title exceptions
which Purchaser objected to, Seller shall be deemed to satisfy Purchaser’s
objection to title regarding such items provided that, at the time of the
Closing, Seller delivers certified or official bank checks at the Closing in the
amount required to satisfy the same and delivers to Purchaser and/or the Title
Company at the Closing instruments in recordable form (and otherwise in form
reasonably satisfactory to the Title Company in order to omit the same as an
exception to its title policy) sufficient to satisfy and discharge of record
such liens and encumbrances together with the cost of recording or filing such
instruments, provided that such recordable discharges shall not be required from
institutional mortgagees that have provided payoff letters if the Title Company
shall otherwise issue or bind itself to issue a policy which shall omit such
liens.

3.                                       Purchase Price and Payment; Escrow
Agent.

3.1           The purchase price payable by Purchaser to Seller for the Property
is SIX MILLION FOUR HUNDRED FIVE THOUSAND AND 00/100 DOLLARS ($6,405,000.00)
subject to such apportionments, adjustments and credits as are provided herein
(the “Purchase Price”).

3.2           The Purchase Price shall be payable as follows:

3.2.1            Simultaneously with the execution and delivery of this
Agreement by Purchaser, ONE HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($150,000.00) (the “Downpayment”), by federal funds wire transfer or bank check
drawn on a member bank of the New York Clearinghouse Association, payable to the
order of Escrow Agent.  The Downpayment shall be held by Escrow Agent and
disbursed in accordance with the terms and conditions of this Agreement.  Any
interest earned on the Downpayment shall be deemed to be part of the Downpayment
and shall be paid together with the principal portion of the Downpayment, it
being understood and agreed that any interest earned on the Downpayment shall be
credited against the Purchase Price upon the Closing.

3.2.2            The balance of the Purchase Price shall be paid to Seller on
the date of the Closing, subject to the apportionments, adjustments and credits
as are provided herein, simultaneously with the delivery of the Deed, by federal
funds wire transfer of immediately available funds to an account at such bank or
banks as shall be designated by Seller by written notice to Purchaser and Escrow
Agent.

3.3           Whenever in this Agreement Purchaser is entitled to a return of
the Downpayment, Purchaser shall be entitled to the return of the Downpayment,
together with all interest earned thereon.  Whenever in this Agreement Seller is
entitled to retain

4


--------------------------------------------------------------------------------


the Downpayment, Seller shall be entitled to the Downpayment, together with all
interest earned thereon.  The Downpayment shall be held in an interest bearing
account.

3.4           If for any reason the Closing does not occur, the Escrow Agent
shall deliver the Downpayment to Seller or Purchaser only upon receipt of a
written demand therefor from such party, subject to the following provisions. 
If for any reason the Closing does not occur and either party makes written
demand upon the Escrow Agent for the payment of the Downpayment, the Escrow
Agent shall give written notice to the other party of such demand.  If the
Escrow Agent does not receive a written objection from the other party to the
proposed payment within ten (10) days after the giving of such notice, the
Escrow Agent is hereby authorized to make such payment.  If the Escrow Agent
does receive such written objection within such period, the Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Purchaser or a final judgment of a court.  The parties
acknowledge that the Escrow Agent is acting solely as a stakeholder at their
request and for their convenience, that the Escrow Agent shall not be deemed to
be the agent of either of the parties, and that the Escrow Agent shall not be
liable to either of the parties for any action or omission on its part taken or
made in good faith, and not in disregard of this Agreement, but shall be liable
for its negligent acts.  Seller and Purchaser shall jointly and severally
indemnify and hold the Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of the Escrow Agent’s duties hereunder, except
with respect to actions or omissions taken or made by the Escrow Agent in bad
faith, in disregard of this Agreement or involving negligence on the part of the
Escrow Agent.  Notwithstanding the foregoing, in the event Purchaser elects to
terminate this Agreement in accordance with Section 5.8 hereof, the Escrow Agent
shall promptly refund the Downpayment to Purchaser, without awaiting the
objection period set forth above, provided that Purchaser simultaneously deliver
written notice terminating this Agreement to both Seller and the Escrow Agent on
or before the Diligence Termination Date in accordance with Section 5.8 hereof.

3.5           The Escrow Agent is designated the “real estate reporting person”
for purposes of Section 6045 of Title 26 of the United States Code and Treasury
Regulation 1.6045-4 and any instruments or settlement statement prepared by the
Escrow Agent shall so provide.  Upon the consummation of the transaction
contemplated by this Agreement, the Escrow Agent shall file a Form 1099
information return and send the statement to Seller as required under the
above-referenced statute and regulation.

3.6           The Escrow Agent has executed this Agreement in the place
indicated on the signature page hereof in order to confirm that the Escrow Agent
shall hold the Downpayment in escrow and shall disburse the Downpayment pursuant
to the provisions hereof.

5


--------------------------------------------------------------------------------


 

3.7           Purchaser expressly agrees and acknowledges that Purchaser’s
obligations hereunder are not in any way conditioned upon or qualified by
Purchaser’s ability to obtain financing of any type or nature whatsoever (i.e.,
whether by way of debt financing or equity investment, or otherwise) or
otherwise conditioned upon any other matter or thing whatsoever not specifically
provided for herein.

4.                                       Closing.

4.1           The closing of the transaction contemplated hereby (the “Closing”)
shall occur at 10:00 AM Eastern Standard Time on the date that is not later than
thirty (30) days following the Diligence Termination Date on a Business Day,
provided that the Closing shall not occur until two (2) full business days after
Seller and Purchaser have delivered all closing documents to Escrow Agent, and
all other conditions to Closing have been satisfied or waived by Purchaser (such
date, as the same may be adjourned in accordance with the provisions of this
Agreement being herein referred to as the “Closing Date”).  The term “Business
Day” means any day of the year except a Saturday, Sunday or legal holiday for
banks in New York City.  If the closing has not occurred as of the foregoing
date, then either party shall have the right to make time of the essence upon
ten (10) days’ notice to the other party.  At the Closing, Seller shall deliver
possession of the Property to Purchaser, free and clear of any tenancies or
occupants, subject only to the Lease.

4.2           The Closing shall occur through an escrow closing arrangement
pursuant to escrow instructions delivered separately by Seller and Purchaser or
jointly by Seller and Purchaser to the Escrow Agent on or before the Closing
Date.  Seller shall make its deliveries into escrow in accordance with Section
8.1 hereof and such escrow instructions and Purchaser shall make its deliveries
into escrow in accordance with Section 8.2 hereof and such closing instructions.

4.3           Notwithstanding anything to the contrary contained herein, Seller
and Purchaser acknowledge and agree that the Closing hereunder shall occur
simultaneously with the closing under that certain Agreement of Purchase and
Sale, dated as of the date hereof, by and between Speeding, LLC, as seller, and
The Hampshire Generational Fund LLC, as purchaser, for the purchase and sale of
certain real property commonly known as 6717 Alabama Highway 157, Cullman,
Alabama (the “Alabama Agreement”).  In the event the closing under the Alabama
Agreement is adjourned pursuant to its terms, the Closing Date hereunder shall
be similarly adjourned to allow for a simultaneous closing of the transactions
contemplated hereunder and the transactions contemplated under the Alabama
Agreement.

6


--------------------------------------------------------------------------------


 

5.                                       As Is.

5.1           Purchaser is purchasing the Property in its now existing condition
(subject to normal wear and tear and loss or damage by fire, other casualty and
condemnation [to the extent provided herein], between the date hereof and the
Closing) “AS IS, WHERE IS, AND WITH ALL FAULTS” with respect to all facts,
circumstances, conditions and defects, and Seller has no obligation to determine
or correct any such facts, circumstances, conditions or defects or to compensate
Purchaser for same.  Seller has specifically bargained for the assumption by
Purchaser of all responsibility to investigate the Property, Laws and
Regulations, the state of title and all covenants, restrictions, rights,
easements and other agreements with respect thereto, facts that would be shown
by an accurate current survey or physical inspection of the Property, compliance
with Environmental Laws (as defined in Section 5.3 hereof), the environmental
condition of the Property, including the presence of Hazardous Materials (as
defined in Section 5.3 hereof), and violations of any of the foregoing, and of
all risk of adverse conditions and has structured the Purchase Price and other
terms of this Agreement in consideration thereof.  Purchaser hereby covenants
and represents that upon the expiration of the Diligence Period, Purchaser shall
have either (i) terminated this Agreement by notice to Seller pursuant to
Section 5.8 hereof, or (ii) undertaken and completed all such investigations of
the Property, Laws and Regulations, the state of title and all covenants,
restrictions, rights, easements and other agreements with respect thereto, facts
that would be shown by an accurate current survey or physical inspection of the
Property, compliance with Environmental Laws, the environmental condition of the
Property, including the presence of Hazardous Materials, and violations of any
of the foregoing as Purchaser shall have deemed necessary or appropriate under
the circumstances as to the status thereof and based upon same, Purchaser is and
will be relying strictly and solely upon such inspections and examinations and
the advice and counsel of its own consultants, agents, legal counsel and
officers and Purchaser is and will be fully satisfied that the Purchase Price is
fair and adequate consideration for the Property.  Except as is otherwise
expressly set forth in this Agreement to the contrary, Seller agrees to cause
the Building to be maintained between the date hereof and the Closing in at
least as good a condition as it was in as of the date hereof, normal wear and
tear and loss or damage by fire, other casualty and condemnation (to the extent
provided herein) excepted.

5.2           Seller hereby disclaims all warranties of any kind or nature
whatsoever (including warranties of habitability and fitness for particular
purposes), whether expressed or implied, including, without limitation,
warranties with respect to the Property.  Purchaser acknowledges that it is not
relying upon any representation of any kind or nature made by Seller, or of any
broker, or any of their respective direct or indirect members, partners,
shareholders, officers, directors, employees or agents (collectively, the
“Seller Related Parties”) with respect to the Property, and that, in fact,

7


--------------------------------------------------------------------------------


no such representations were made except as may be otherwise expressly set forth
in this Agreement.

5.3           Seller makes no warranty with respect to: (i) the environmental
condition of the Property, including, without limitation, the presence of
Hazardous Materials in the Building, or on, at, above or beneath the Property
(or any parcel or land in proximity thereto); or (ii) compliance with or
violations of any Environmental Laws.  The term “Hazardous Materials” shall mean
(a) those substances included within the definitions of any one or more of the
terms “hazardous materials”, “hazardous wastes”, “hazardous substances”,
“industrial wastes”, and “toxic pollutants”, as such terms are defined under the
Environmental Laws, or any of them, (b) petroleum and petroleum products,
including, without limitation, crude oil and any fractions thereof, (c) natural
gas, synthetic gas and any mixtures thereof, (d) asbestos, whether friable or
non-friable, (e) polychlorinated biphenyl (“PCBs”) or PCB containing materials
or fluids, (f) radon, (g) any other hazardous or radioactive substance,
material, pollutant, contaminant or waste, and (h) any other substance with
respect to which any Environmental Law (as hereinafter defined) or governmental
or quasi-governmental authority requires environmental investigation, monitoring
or remediation.  The term “Environmental Laws” shall mean all federal, state and
local laws, statutes, ordinances, regulations and common law, now or hereafter
in effect, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601
et seq.), the Hazardous Material Transportation Act, as amended (49 U.S.C. §§
1801 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. §§ 136 et seq.), the Resource Conservation and Recovery Act,
as amended (42 U.S. §§ 6901 et seq.), the Toxic Substance Control Act, as
amended (15 U.S.C. §§ 2601 et seq.), the Clean Air Act, as amended (42 U.S.C. §§
7401 et seq.), the Federal Water Pollution Control Act, as amended (33 U.S.C. §§
1251 et seq.), the Occupational Safety and Health Act, as amended (29 U.S.C. §§
651 et seq.), the Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f et
seq.), and the regulations promulgated thereunder, in each case as amended or
supplemented from time to time, including, without limitation, all applicable
judicial or administrative orders, applicable consent decrees and binding
judgments relating to the regulation and protection of human health, safety, the
environment and natural resources (including, without limitation, ambient air,
surface, water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation).

5.4           Purchaser shall rely solely upon Purchaser’s own knowledge of the
Property based on its investigation of the Property and its own inspection of
the Property in determining the Property’s physical condition.  Seller hereby
grants to Purchaser the right to conduct an investigation of the physical
condition and state of repair of the Property, the operation thereof, zoning,
building, use, environmental, health, safety, Laws and Regulations, the state of
title and all covenants, restrictions, rights, easements and other agreements
with respect thereto, facts that would be shown by an accurate current

8


--------------------------------------------------------------------------------


survey or physical inspection of the Property, violations of any of the
foregoing, and any other matters affecting or relating to the Property as
Purchaser deems necessary (the “Diligence Review”).  As part of Purchaser’s
Diligence Review, Purchaser shall have right to undertake a phase I
environmental assessment, as that term is defined by the American Society for
Testing and Materials (“ASTM”), of the Property (a “Phase I”).  Purchaser shall
not have the right to conduct any intrusive soil, sediment, water, groundwater
or building material sampling (a “Phase II”) on, at, above or beneath the
Property except and to the extent (i) the Phase I reasonably recommends such
Phase II in connection with Recognized Environmental Conditions, as that term is
defined in the ASTM Standards E1527-05, at the Property, and (ii) Seller
approves in writing, at its sole discretion, such Phase II.  Subject to the
provisions of Sections 5.5 and 5.6 hereof, Purchaser and Purchaser’s appropriate
representatives shall be afforded access to the Property, during normal business
hours and on reasonable advance written notice to Seller, for the purpose of
conducting the Diligence Review; provided, however, that neither Purchaser nor
Purchaser’s representatives shall unreasonably interfere with the business
operations of Seller, nor shall they cause any damage or make any alterations to
the Property.  Purchaser agrees to indemnify, defend and hold harmless Seller
from and against all loss, expense (including reasonable counsel, consultant and
expert fees), damage and liability resulting from injury to persons or property
caused by Purchaser, its representatives, or their respective employees, agents
or contractors, in the conduct of such investigation.  Subject to the provisions
of Sections 5.5 and 5.6 hereof, on or before the date of this Agreement, Seller
has delivered to Purchaser environmental and wetlands reports, if any; copies of
any material agreements affecting the Property; and copies of any notices from
government authorities alleging violations of Laws and Regulations.  Seller
represents to Purchaser that, to the best knowledge of Seller, Seller has
delivered to Purchaser all such documents in the possession and control of
Seller as of the date of this Agreement.  For purposes of the preceding
sentence, “to the best knowledge of Seller” shall mean to the actual knowledge
of Bill Mather, Vice President of Operations of Seller, without any duty of
inquiry or investigation, other than a reasonable review by such person of
Seller’s files relating to the Property which are maintained by or under the
direction of such person.  In addition, during the Diligence Period, subject to
the provisions of Sections 5.5 and 5.6 hereof, Purchaser shall be afforded
access to all other material documents relating to the Property in the
possession and control of Seller (other than documents subject to the
attorney-client privilege), including, without limitation, all material
documents relating to the physical condition and state of repair of the
Property, the operation thereof, zoning, building, use, environmental, health,
safety, Laws and Regulations, the state of title and all covenants,
restrictions, rights, easements and other agreements with respect thereto, facts
that would be shown by an accurate current survey or physical inspection of the
Property, violations of any of the foregoing, reasonably requested by Purchaser
in connection with the Diligence Review, for inspection and copying, at the
location of such documents at the Property or at the offices of Seller’s
counsel, Cole, Schotz, Meisel, Forman & Leonard, P.A., during normal business
hours

9


--------------------------------------------------------------------------------


and at a time reasonably convenient to Seller, upon not less than three (3)
Business Days prior written notice to Seller, specifying the category of
documents to be reviewed.  Seller represents to Purchaser that Seller will
provide Purchaser, to the best knowledge of Seller, with access to all such
documents in the possession and control of Seller at the time Purchaser requests
to review same.  For purposes of the preceding sentence, “to the best knowledge
of Seller” shall mean to the actual knowledge of Bill Mather, Vice President of
Operations of Seller, without any duty of inquiry or investigation, other than a
reasonable review by such person of Seller’s files relating to the Property
which are maintained by or under the direction of such person.  All such
documents shall be kept in confidence pursuant to the provisions of Sections 5.5
and 5.6 hereof, and not disclosed to any other party other than Purchaser’s
consultants, lenders, and investors (unless disclosure to such parties is
prohibited by Federal Laws (as hereinafter defined)), provided that such parties
agree in writing to keep same in confidence, or as required by law, and upon the
termination of this Agreement prior to Closing for any reason, Purchaser shall
promptly return such records without retaining any copies or electronic images
thereof.  In addition, Seller shall make a management employee of Seller with
knowledge of the past and present operations at the Property available to
Purchaser for interview in connection with Purchaser’s Diligence Review.  The
provisions of this Section 5.4 shall survive the termination of this Agreement
or the Closing Date and shall not be deemed to have merged into any of the
documents executed or delivered at the Closing.

5.5           Purchaser acknowledges that Seller maintains Confidential
Information (as hereinafter defined) at the Property.  Purchaser agrees that in
entering the Property pursuant to this Section 5 or otherwise, Purchaser shall
comply with measures required by Seller to protect such Confidential
Information, including any limitations imposed by Seller with respect to access
to any portion of the Property pursuant to Section 5.6 hereof.  Purchaser agrees
that Purchaser shall not disclose to any third party any Confidential
Information obtained by Purchaser, except as otherwise permitted hereunder,
whether obtained inadvertently or otherwise.  For purposed hereof, “Confidential
Information” shall mean information in any manner relating to Seller, its
customers, contractors or permitted subtenants, or their respective affiliates,
or to Seller’s business operations, that is non-public, confidential or
proprietary in nature, including but not limited to financial statements, cost
and expense data, billing records, policies, databases, contracts, customers,
suppliers, alliances, trade secrets, proprietary information and processes,
software, software and technology architecture, “know-how” or production
techniques, networks, business methodologies and strategies, facilities and
marketing and customer data, together with all copies, reproductions, notes,
memoranda, analysis, data, reports, records, evaluations, compilations,
forecasts, studies, interpretations, summaries or other documents which contain
or otherwise reflect such information, regardless of whether or not such
information is specifically identified as “confidential”.  Notwithstanding the
foregoing, the term “Confidential Information” shall exclude any Confidential

10


--------------------------------------------------------------------------------


Information to the extent that such Confidential Information (a) is or becomes
generally available to the public other than as a result of acts by Purchaser or
its consultants, employees, agents, contractors, directors, officers, partners,
attorneys, accountants or other representatives ( “Purchaser’s Representatives”)
in violation of this Agreement, or the acts of any other person to whom
Purchaser or Purchaser’s Representatives has disclosed the Confidential
Information; (b) is in the possession of Purchaser or Purchaser’s
Representatives prior to the disclosure by Seller; or (c) is disclosed to
Purchaser or Purchaser’s Representatives on a non-confidential basis by a person
other than Seller or its consultants, employees, agents, contractors, directors,
officers, partners, attorneys, accountants or other representatives, unless, to
the Purchaser’s actual knowledge, the person disclosing such Confidential
Information is restricted from disclosing same to Purchaser or Purchaser’s
Representatives by any contractual, fiduciary or other legal obligations.  For
purposes hereof, the term “person” shall be construed broadly and shall include,
without limitation, any natural person, corporation, partnership, limited
liability company, trust, association or other entity.  The provisions of this
Section 5.5 shall survive the termination of this Agreement or the Closing Date
and shall not be deemed to have merged into any of the documents executed or
delivered at the Closing.

5.6           Purchaser acknowledges that it is aware that the Property and the
operations conducted therein are subject to federal regulation, including
without limitation, the Arms Export Control Act, 22 U.S.C. § 2778 et seq.; the
International Traffic in Arms Regulations, 22 C.F.R. Parts 120-130; the Atomic
Energy Act of 1954, 42 U.S.C. § 2011 et seq.; the Nuclear Regulatory Commission
Regulations, 10 C.F.R. § 1.1 et seq.; and Executive Order 12829 (collectively,
“Federal Laws”).  Purchaser further acknowledges that it is aware that,
notwithstanding any obligation of Seller pursuant to this Section 5 or any other
section of this Agreement, Seller may be prohibited by Federal Laws from
disclosing to Purchaser and to any Purchaser’s Representatives certain
information deemed to be “restricted”, “classified”, “secret” or other similarly
described information, and Purchaser agrees to abide by all security measures
implemented by Seller to prevent disclosure of such “restricted”, “classified”,
“secret” or other similarly described information, including, but not limited
to, the escorting at all times of Purchaser and any of Purchaser’s
Representatives by an authorized representative of Seller through the Property
and the denial of access to Purchaser and any of Purchaser’s Representatives to
certain portions of the Premises deemed “restricted”, “classified”, “secret” or
otherwise restricted from public access pursuant to any Federal Laws.  Purchaser
agrees that Purchaser and any of Purchaser’s Representatives that Purchaser
wishes to have access to the Property shall be a “US Person” as that term is
defined by Federal Law and that Purchaser and any of Purchaser’s Representatives
will present a validly issued United States passport or validly issued United
States green card identifying such person as a “US Person” prior to entering the
Property.

11


--------------------------------------------------------------------------------


 

5.7           In conducting any inspections or tests in the course of the
Diligence Review, neither Purchaser, nor Purchaser’s consultants, employees,
agents or contractors, shall cause any damage to the Property.  Purchaser shall
not make, nor cause to be made, any borings, test pits, holes or excavations on
the Property without the prior written consent of Seller.  Any such borings,
test pits, holes and excavations, and any damage to the Property caused by
Purchaser, Purchaser’s representatives, and their respective consultants,
employees, agents and contractors, shall be promptly filled or repaired, as the
case may be, at Purchaser’s sole cost and expense.  Prior to each entry upon the
Property by Purchaser, Purchaser’s representatives or their respective
consultants, employees, agents or contractors for purposes other than to conduct
a Phase II or to engage in other invasive activities at the Property, Purchaser
shall furnish or caused to be furnished to Seller by its agents or contractors,
and caused to be maintained and kept in effect without expense to Seller, at all
times that Purchaser, Purchaser’s representative or their respective
consultants, employees, agents or contractors are upon the Property, insurance
against claims for personal injury (including death) and property damage, under
(i) a policy or policies of general public liability insurance of not less than
One Million and 00/100 Dollars ($1,000,000.00) combined single limit; and (ii)
adequate worker’s compensation insurance to cover all workers and others engaged
on work on the Property (provided, however, that Seller need not be named as an
additional insured with respect to any such worker’s compensation insurance). 
Prior to each entry upon the Property by Purchaser, Purchaser’s representatives
or their respective consultants, employees, agents or contractors for the
purpose of conducting a Phase II or engaging in other invasive activities at the
Property, Purchaser shall furnish or caused to be furnished to Seller by its
agents or contractors, and cause to be maintained and kept in effect without
expense to Seller, at all times that Purchaser, Purchaser’s representative or
their respective consultants, employees, agents or contractors are upon the
Property, insurance against claims for personal injury (including death) and
property damage, under (i) a policy or policies of general public liability
insurance of not less than Two Million and 00/100 Dollars ($2,000,000.00)
combined single limit; (ii) adequate worker’s compensation insurance to cover
all workers and others engaged on work on the Property (provided, however, that
Seller need not be named as an additional insured with respect to any such
worker’s compensation insurance); and (iii) contractor’s pollution liability
insurance with policy limits of at least Three Million and 00/100 Dollars
($3,000,000.00), issued on an occurrence and not claims-made, basis.  Each
policy shall provide that it cannot be cancelled without at least ten (10) days
prior written notice to Seller, and shall be issued by a recognized responsible
insurance company licensed to do business in the date of New Hampshire.  Proof
of payment of the premium of each policy and each replacement policy shall also
be delivered to Seller in the form of an Acord certificate.

5.8           If Purchaser determines, in its sole and absolute discretion, for
any reason or no reason at all, that it is not satisfied with the Property
and/or any matters relating thereto, Purchaser shall have the right to terminate
this Agreement upon written notice

12


--------------------------------------------------------------------------------


delivered to Seller and Escrow Agent on or before 5:00 p.m. Eastern Standard
Time on the thirtieth (30th) day after execution and delivery of this Agreement
by both parties (the “Diligence Termination Date”), such thirty (30) day period
being referred to as the “Diligence Period”).  In such event, (i) this Agreement
shall immediately terminate, (ii) the Escrow Agent shall deliver the Downpayment
and any interest earned thereon to Purchaser, (iii) any studies, surveys, test
results or reports prepared in connection with the Diligence Review, and all
copies thereof, shall be promptly furnished to Seller, (iv) any original
documents or copies of documents furnished by Seller to Purchaser shall be
promptly returned to Seller, and (v) each party shall be released from any
further liability to the other hereunder, except with respect to the provisions
hereof which expressly survive the termination of this Agreement.  If Purchaser
does not deliver such written notice of termination to Seller, for any cause or
reason whatsoever, on or before 5:00 p.m. Eastern Standard Time on the Diligence
Termination Date, TIME BEING OF THE ESSENCE, the contingency provided for herein
shall be deemed irrevocably waived by Purchaser.  Purchaser’s failure to deliver
written notice of termination to Escrow Agent on or before 5:00 p.m. Eastern
Standard Time on the Diligence Termination Date shall not be deemed to be a
waiver by Purchaser of the contingency provided for herein, provided that such
notice is timely delivered to Seller in accordance with the provisions of this
Section 5.8.  Notwithstanding the foregoing, Purchaser may, at any time during
the Diligence Period, notify Seller in writing that Purchaser waives the balance
of the Diligence Period, in which instance the Diligence Period shall be deemed
to expire as of the date of such notice.

6.             Leaseback Provisions.

6.1           At the Closing, Seller, as tenant, and Purchaser, as landlord,
shall enter into a lease (the “Lease”) of the Property in the form attached
hereto as Exhibit “B”.  There shall be no adjustment or apportionment between
Seller and Purchaser of real estate taxes, assessments, water charges and sewer
rents, or installments thereof, which are a lien on the Property.  At the
Closing, Seller have in force all insurance policies required under the terms of
the Lease and shall deliver to Purchaser certificates evidencing such insurance.

7.             Representations and Warranties of the Parties; Certain Covenants.

7.1           Seller, to the best of its knowledge, warrants, represents and
covenants to and with Purchaser that the following are true and correct on the
date hereof:

7.1.1            Seller is a corporation duly formed and in good standing under
the laws of the State of New York and has the requisite power and authority to
enter into and to perform the terms of this Agreement.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite action of Seller.  This
Agreement constitutes, and each

13


--------------------------------------------------------------------------------


document and instrument contemplated hereby to be executed and delivered by
Seller, when executed and delivered, shall constitute the legal, valid and
binding obligation of Seller enforceable against Seller in accordance with its
respective terms (subject to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally).

7.1.2            Seller is not a “foreign person” within the meaning of Section
1445 of the Internal Revenue Code 1986, as amended, or any regulations
promulgated thereunder (collectively, the “Code”).

7.1.3            Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby:

(i)            will violate any injunction, judgment, order, decree, ruling,
charge, or other restriction of any federal, state, county or municipal
governmental agency, board, commission, officer, official or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and having jurisdiction over Purchaser, Seller and the
Property (the “Governmental Authority”), or court to which Seller is subject or
any provision of the certificate of incorporation or by-laws of Seller; and

(ii)           Seller does not need to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any Governmental Authority
in order for the parties hereto to consummate the transactions contemplated by
this Agreement.

7.2           Purchaser warrants, represents and covenants to and with Seller
that the following are true and correct on the date hereof:

7.2.1            Purchaser is a limited liability company duly formed and in
good standing under the laws of the State of New Jersey.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite action of Purchaser.  This
Agreement constitutes, and each document and instrument contemplated hereby to
be executed and delivered by Purchaser, when executed and delivered, shall
constitute the legal, valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its respective terms (subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor’s rights generally).

7.2.2            Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby:

(i)            will violate any injunction, judgment, order, decree, ruling,
charge, or other restriction of any Governmental Authority, or court to which
Purchaser is

14


--------------------------------------------------------------------------------


subject or any provision of the certificate of formation or operating agreement
of Purchaser; and

(ii)           Purchaser does not need to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any Governmental
Authority order for the parties hereto to consummate the transactions
contemplated by this Agreement.

7.3           Purchaser agrees and acknowledges that, except as otherwise
specifically set forth in this Agreement to the contrary, neither Seller, any of
the Seller Related Parties, any broker, agent, or representative, nor any
purported agent or representative of Seller or any of the Seller Related
Parties, have made, and neither Seller nor any of the Seller Related Parties are
liable for or bound in any manner by, any express or implied warranties,
guaranties, promises, statements, inducements, representations or information
pertaining to the Property or any part thereof.  Without limiting the generality
of the foregoing, Purchaser agrees and acknowledges that it has not relied on
any representations or warranties, express or implied, and that neither Seller,
nor the Seller Related Parties have made any representations or warranties,
other than as expressly set forth herein, as to (a) the current or future real
estate tax liabilities, assessments or valuations of the Property (including,
without limitation, the status of any real estate tax appeal or negotiations,
Seller’s intentions with respect thereto, or the eventual outcome thereof), (b)
the potential qualification of the Property for any and all benefits conferred
by Federal, state or municipal laws, whether for subsidies, special tax
treatment, insurance, mortgages, or any other benefits, whether similar or
dissimilar to those enumerated, (c) the compliance of the Property, in its
current or any future state, with applicable zoning ordinances and the ability
to obtain a change in the zoning or a variance with respect to the Property’s
noncompliance, if any, with said zoning ordinances, (d) the availability of any
financing for the acquisition, alteration, rehabilitation or operation of the
Property from any source, including, but not limited to, any state, city or
Federal government or any institutional or non-institutional lender, (e) the
current or future use of the Property, (f) the present or future structural and
physical condition of any of the improvements on the Land or their suitability
for rehabilitation or renovation, (g) the presence or absence of any violations
of any Laws and Regulations, or (h) the income, expenses, operation, agreements,
licenses, easements, instruments or documents of or in any way affecting the
Property.  Further, Purchaser acknowledges and agrees that neither Seller nor
any of the Seller Related Parties are liable for or bound by (and Purchaser has
not relied upon) any oral or written statements, representations or any other
information respecting the Property furnished by Seller, any of the Seller
Related Parties or any broker, employee, agent, consultant or other person
representing or purportedly representing Seller or any of the Seller Related
Parties.  The provisions of this Section 7.3 shall survive the Closing.

15


--------------------------------------------------------------------------------


 

8.             Closing Deliveries.

8.1           At least two (2) Business Days prior to the Closing, Seller shall
deliver or cause to be delivered to Escrow Agent the following:

8.1.1            a warranty deed, sufficient to convey fee title to the Property
subject to and in accordance with the provisions of this Agreement, in the form
attached hereto and made a part hereof as Exhibit “C” (the “Deed”).

8.1.2            an original counterpart of the Lease.

8.1.3            a check, in accordance with Section 13 hereof, in the amount of
the documentary transfer taxes and transfer fees due in connection with the
consummation of the transaction contemplated by this Agreement (the “Transfer
Tax”).

8.1.4            an original counterpart of the Declaration of Consideration,
form CD-57, required to be executed and delivered by Seller in connection with
the payment of the Transfer Tax.

8.1.5            a certificate, duly executed and acknowledged by Seller, in
accordance with Section 1445 of the Code.

8.1.6            an affidavit of title in the form reasonably required by the
Title Company.

8.1.7            Seller’s (i) certificate of incorporation and bylaws, (ii) good
standing certificate dated not more than fifteen (15) days prior to the Closing
Date, and (iii) resolutions authorizing the transaction contemplated herein,
which documents shall be accompanied by a certification signed by a secretary,
assistant secretary, managing member, or general partner, as the case may be,
certifying that such copies are true, complete and correct and that such
documents have not be modified, terminated or rescinded and remain in full force
and effect.

8.1.8            an original counterpart of a closing statement (the “Closing
Statement”) setting forth, inter alia, the material monetary terms of the
transaction contemplated hereby.

8.1.9            an authorization and release to the Escrow Agent, reasonably
acceptable to Purchaser and the Escrow Agent, regarding the disposition of the
Downpayment.

8.1.10          Guaranty of Lease as executed by Axsys Technologies, Inc.

16


--------------------------------------------------------------------------------


 

8.1.11          any other documents, instruments or agreements reasonably
necessary to effectuate the transaction contemplated by this Agreement.

8.2           At least two (2) Business Days prior to the Closing, Purchaser
shall deliver or cause to be delivered to Escrow Agent the following:

8.2.1            the balance of the Purchase Price required pursuant to Section
3.2 hereof.

8.2.2            Purchaser’s (i) certificate of formation, (ii) good standing
certificate dated not more than fifteen (15) days prior to the Closing Date, and
(iii) resolutions authorizing the transaction contemplated herein, which
documents shall be accompanied by a certification signed by a secretary,
assistant secretary, managing member, or general partner, as the case may be,
certifying that such copies are true, complete and correct and that such
documents have not be modified, terminated or rescinded and remain in full force
and effect.

8.2.3            an original counterpart of the Lease.

8.2.4            an original counterpart of the Declaration of Consideration,
form CD-57, required to be executed and delivered by Purchaser in connection
with the payment of the Transfer Tax and a Real Estate Transfer Questionnaire,
form PA-34, executed by Purchaser (collectively, the “Transfer Tax Returns”).

8.2.5            an authorization and release to the Escrow Agent, reasonably
acceptable to Seller and the Escrow Agent, regarding the disposition of the
Downpayment.

8.2.6            an original counterpart of the Closing Statement.

8.2.7            any other documents, instruments or agreements reasonably
necessary to effectuate the transaction contemplated by this Agreement.

9.             Limitation on Liability of Parties.

9.1           Purchaser shall be in default hereunder if (a) it fails to close
on a closing date for which time was made to be of the essence, or (b) it fails
to perform a material covenant set forth in this Agreement, and does not cure
such failure within ten (10) business days after receipt of notice thereof from
Seller, and the Closing does not occur as a result thereof (a “Purchaser’s
Default”).  In the event of a Purchaser’s Default, Seller’s sole and exclusive
remedy for the Purchaser’s Default shall be, and Seller shall be entitled, to
terminate this Agreement and receive and retain the Downpayment and any interest
earned thereon as and for full and complete liquidated and agreed damages for
Purchaser’s Default, and Purchaser shall be released from any further liability
to Seller

17


--------------------------------------------------------------------------------


hereunder as a result of such default, except with respect to the provisions
hereof which expressly survive the termination of this Agreement.  SELLER AND
PURCHASER AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE
THE DAMAGES WHICH SELLER MAY SUFFER UPON SUCH A PURCHASER DEFAULT AND THAT THE
DOWNPAYMENT AND ANY INTEREST EARNED THEREON, AS THE CASE MAY BE, REPRESENTS A
REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER UPON
SUCH A PURCHASER DEFAULT.  SUCH LIQUIDATED AND AGREED DAMAGES ARE NOT INTENDED
AS A FORFEITURE OR A PENALTY WITHIN THE MEANING OF APPLICABLE LAW.

9.2           Seller shall be in default hereunder if (a) it fails to close on a
closing date for which time was made to be of the essence, or (b) it fails to
perform a material covenant set forth in this Agreement, and does not cure such
failure within ten (10) business days after receipt of notice thereof from
Purchaser, subject to the provisions of Section 2.3 hereof, and the Closing does
not occur as a result thereof (a “Seller’s Default”).  In the event of a
Seller’s Default, Purchaser’s sole and exclusive remedies shall be, and
Purchaser shall be entitled, to either (a) receive the Downpayment with the
interest earned thereon, if any, and receive from Seller reimbursement of all of
its due diligence and legal costs incurred in connection with this Agreement,
which costs shall not exceed Fifty Thousand and 00/100 Dollars ($50,000.00),
upon which Seller shall be released from any further liability to Purchaser
hereunder as a result of such default, except with respect to the provisions
hereof which expressly survive the termination of this Agreement or (b) seek
specific performance of Seller’s obligations hereunder, provided that if Seller
willfully defaults and deliberately takes action which deprives Purchaser of its
remedy of specific performance, Seller may recover damages not to exceed One
Hundred Fifty Thousand and 00/100 Dollars ($150,000.00).  In no event shall
Seller, under any circumstances, be liable to Purchaser for any other damages of
any kind whatsoever, except as specifically provided in this Section 9.2.

9.3           If any action or proceeding is brought by either party to enforce
this Agreement, then the prevailing party in such action shall be entitled to
recover its reasonable attorneys’ fees and costs incurred in such action or
proceeding.

10.           Fire or Other Casualty. 

10.1         Seller shall promptly notify Purchaser of any fire or other
casualty (a “Casualty”) occurring at the Property.  Within forty-five (45) days
of the date of a Casualty, Seller shall provide Purchaser with a written
estimate (the “Repair Estimate”), prepared by a reputable architect, engineer or
contractor selected by Seller, setting forth the cost to repair or restore the
Property.  In the event the estimated cost to repair or restore the Property
exceeds One Million and 00/100 Dollars ($1,000,000.00), then Seller and
Purchaser shall each have the right to terminate this Agreement upon written
notice

18


--------------------------------------------------------------------------------


delivered to the other party within ten (10) days of the date of the Repair
Estimate, TIME BEING OF THE ESSENCE.  If this Agreement is terminated pursuant
to any provision of this Section 10, the Downpayment, together with any interest
earned thereon, shall be delivered to Purchaser and the parties shall have no
further rights or obligations with respect to this Agreement, except with
respect to the provisions hereof which expressly survive the termination of this
Agreement.  In the event of a Casualty, the Closing Date shall be adjourned for
a period of time sufficient to permit the delivery of the Repair Estimate and
the exercise of any right to terminate this Agreement pursuant to this Section
10.1.

10.2         Seller shall also have the right to terminate this Agreement in the
event of a Casualty if, in Seller’s reasonable judgment: (i) Seller determines
that the amount of insurance proceeds (less costs incurred by Seller, including
reasonable attorneys fees and other professional fees, in collecting such
proceeds), together with the amount of any applicable insurance deductible,
would be insufficient to cover all costs associated with the repair or
restoration of the Property; (ii) Seller is unable to determine that Seller may,
as of right, under applicable zoning and land use laws and regulations, repair
or restore the Building to a complete architectural unit of substantially the
same size, condition and character as the same existed immediately prior to the
Casualty; or (iii) Seller is unable to determine that Seller may, as of right,
continue to use and occupy the Property in the same manner and to the same
extent as Seller used and occupied the Property immediately prior to the
Casualty.  With respect to clause (i), Seller’s judgment shall be deemed
reasonable if based upon the written estimate of a reputable architect, engineer
or contractor selected by Seller.  With respect to clauses (ii) and (iii),
Seller’s judgment shall be deemed reasonable if based upon the advice of a
reputable attorney, architect or engineer.  The Closing Date shall be adjourned
for a period of thirty (30) days from the date of the Casualty to permit Seller
make the determinations set forth above; provided, however, that if Seller is
unable to make such determinations with such thirty (30) day period, Seller,
upon notice to Purchaser in each instance, shall be entitled to adjourn the
Closing Date for not more than two (2) additional thirty (30) day periods.

10.3         In the event of a Casualty and this Agreement is not terminated as
provided in Sections 10.1 and 10.2 hereof, the Closing shall occur within thirty
(30) days of the date Seller makes its determination pursuant to Section 10.2
and there shall be no adjustment in the Purchase Price.  Upon Closing, all
insurance proceeds shall be paid to Seller or delivered to the Insurance Trustee
(as defined in Section 10.4 of the Lease), as applicable, pursuant to Section
10.4 of the Lease and Seller shall thereafter repair and restore the Property in
accordance with the provisions of Article 10 of the Lease.  In the event all
insurance proceeds have not been collected prior to Closing, Seller shall
continue to have the right to adjust, negotiate, compromise or contest all
losses with the insurance carrier(s) after the Closing Date, and Purchaser
agrees to assign to Seller or to the Insurance Trustee, as applicable, as of the
Closing Date, all of Purchaser’s interest in

19


--------------------------------------------------------------------------------


all such insurance proceeds and to execute such documents as may be required by
the insurance carrier(s) to permit payment of the insurance proceeds to Seller
or to the Insurance Trustee, as applicable, in accordance with Section 10.4 of
the Lease.

10.4         In the event this Agreement is terminated pursuant to this Section
10, Purchaser shall not be entitled to any portion of the proceeds of insurance
payable with respect to the Casualty, all of which shall become the property of
Seller, and Purchaser shall, at Seller’s request, execute all requisite releases
with respect to such insurance proceeds.

11.           Condemnation.

11.1         In the event the entire Property shall be taken or condemned for
any public or quasi-public purpose by right of eminent domain or by purchase in
lieu thereof prior to Closing, this Agreement shall automatically terminate.  In
such event, the Downpayment, together with any interest earned thereon, shall be
delivered to Purchaser and the parties shall have no further rights or
obligations with respect to this Agreement.

11.2         In the event only a portion of the Property shall be taken or
condemned for any public or quasi-public purpose by right of eminent domain or
by purchase in lieu thereof, or Seller receives a notice from any governmental
authority that such action is pending or contemplated, Seller shall promptly
notify Purchaser of same.  Purchaser or Seller shall have the right to terminate
this Agreement within thirty (30) days after receipt of such notice.  If this
Agreement is terminated pursuant to this Section 11, the Downpayment, together
with any interest earned thereon, shall be delivered to Purchaser and the
parties shall have no further rights or obligations with respect to this
Agreement, except with respect to the provisions hereof which expressly survive
the termination of this Agreement.

11.3         In the event only a portion of the Property shall be taken or
condemned and this Agreement is not terminated as provided in this Section 11,
there shall be no adjustment of the Purchase Price.  Upon Closing, all
condemnation award proceeds shall be paid to Seller or delivered to the
Insurance Trustee, as applicable, pursuant to Section 11.4 of the Lease and
Seller shall thereafter restore the Property in accordance with the provisions
of Article 11 of the Lease.  In the event that the condemnation award proceeds
have not been finally determined or paid prior to Closing, Seller shall continue
to have the right to adjust, negotiate, compromise or contest any claims with
respect to the condemnation award after the Closing Date, subject to the rights
of Purchaser pursuant to the Lease, and Purchaser agrees to assign to Seller or
to the Insurance Trustee, as applicable, as of the Closing Date, all of
Purchaser’s interest in any such condemnation award and to execute such
documents as the condemning authority may require to permit payment of the
condemnation award proceeds to Seller or to the Insurance Trustee pursuant to
Section 11.4 of the Lease.

20


--------------------------------------------------------------------------------


11.4         In the event this Agreement is terminated pursuant to this Section
11, Purchaser shall not be entitled to any portion of the condemnation award
payable with respect to the any taking or condemnation, all of which shall
become the property of Seller, and Purchaser shall, at Seller’s request, execute
all requisite releases with respect to such condemnation award proceeds.

12.           Brokerage.

Purchaser and Seller each represent and warrant to the other that it has not
dealt with any broker, consultant, finder or like agent who might be entitled to
a commission or compensation on account of introducing the parties hereto, the
negotiation or execution of this Agreement or the Lease, or the closing of the
transactions contemplated hereby.  Purchaser and Seller each agree to indemnify
and hold the other harmless from and against all claims, losses, liabilities and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) which may be asserted against, imposed upon or incurred by such
party by reason of any claim made by any broker, consultant, finder or like
agent, for commissions or other compensation as a result of a breach by the
indemnifying party of its representation and warranty in this Section 12.  The
provisions of this Section 12 shall survive the Closing or termination of this
Agreement.

13.           Closings Costs; Fees and Disbursements of Counsel, etc.

At the Closing, Seller shall pay the Transfer Tax.  Seller and Purchaser shall
each execute and/or swear to the Transfer Tax Returns required in connection
with the Transfer Tax.  All such tax payments shall be made payable directly to
the order of the appropriate governmental officer or the Title Company.  Except
as may be otherwise expressly provided to the contrary in this Agreement,
Purchaser shall pay (a) all charges for recording and/or filing the Deed and (b)
all title charges and survey costs, including, without limitation, the premium
on Purchaser’s title policy.  Each of the parties hereto shall bear and pay the
fees and disbursements of its own counsel, accountants and other advisors in
connection with the negotiation and preparation of this Agreement and the
Closing.  The provisions of this Section 13 shall survive the Closing.

14.           Notices.

All notices, demands, requests, consents, approvals or other communications (for
the purposes of this Section individually referred to as “Notice” and
collectively referred to as “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement, in order to
constitute effective notice to the other party, must be in writing and shall
only be deemed to have been given when (a) personally delivered with signed
delivery receipt obtained, (b) when transmitted by facsimile machine, if
followed by the giving of, pursuant to one of the other means set forth in this
Section 14 before the end of the first business day thereafter, a copy of such
Notice and printed

21


--------------------------------------------------------------------------------


confirmation of successful transmission of such Notice to the appropriate
facsimile number of the address listed below as obtained by the sender from the
sender’s facsimile machine, (c) upon receipt, when sent by prepaid nationally
recognized and reputable overnight courier or (d) upon receipt or refusal to
accept delivery if sent postage prepaid by registered or certified United States
mail, return receipt requested, in each case addressed as follows:

 

If to Seller, to:

 

 

 

 

 

Axsys Technologies IR Systems, Inc.

 

 

24 Simon Street

 

 

Nashua, New Hampshire 03060

 

 

Attention:

Mr. Neil Tansey

 

Facsimile:

(603) 864-6450

 

 

 

 

with copies to:

 

 

 

 

 

Axsys Technologies, Inc.

 

 

175 Capital Boulevard, Suite 103

 

 

Rocky Hill, Connecticut 06067

 

 

Attn: Julie Oakes, Assistant Treasurer

 

 

 

 

 

and

 

 

 

 

 

Coles, Schotz, Meisel, Forman & Leonard, P.A.

 

 

Court Plaza North

 

 

25 Main Street

 

 

Hackensack, New Jersey 07601

 

 

Attention:

Michael Sternlieb, Esq.

 

Facsimile:

(201) 678-6223

 

 

 

 

If to Purchaser, to:

 

 

The Hampshire Generational Fund LLC

 

 

15 Maple Avenue

 

 

Morristown, New Jersey 07960

 

 

Attention:

Mark S. Rosen, Esq.

 

Facsimile:

(973) 285-9643

 

with a copy to:

 

 

22


--------------------------------------------------------------------------------


 

 

Duane Morris LLP

 

 

744 Broad Street, Suite 1200

 

 

Newark, New Jersey 07102

 

 

Attention:

Stephen A. Urban, Esq.

 

Facsimile:

(973) 424-2057

 

 

 

 

If to Escrow Agent, to:

 

 

 

 

 

General Land Abstract Co., Inc.

 

 

2 Research Way

 

 

Princeton, New Jersey 08540

 

 

Attention:

David B. Grodnick, Esq.

 

Facsimile:

(609) 951-0044

 

Notices shall be valid only if given in the manner provided above.

15.           Survival; Governing Law.

Except as otherwise expressly set forth in this Agreement, the provisions of
this Agreement shall not survive the Closing provided for herein.  This
Agreement shall be governed by, interpreted under, and construed and enforced in
accordance with, the laws of the State of New Hampshire.

16.           Counterparts; Captions.

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument.  The captions in this Agreement are for convenience of
reference only and shall not affect the construction to be given any of the
provisions hereof.

17.           Entire Agreement; No Third Party Beneficiaries.

This Agreement (including all exhibits annexed hereto) contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior understandings, if any, with respect thereto.  This
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
party to be charged or by its agent duly authorized in writing.  The parties do
not intend to confer any benefit hereunder on any person, firm or corporation
other than the parties hereto.  The provisions of this Section 17 shall survive
the Closing.

23


--------------------------------------------------------------------------------


18.           Waivers; Extensions.

No waiver of any breach of any agreement or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof or of any other
agreement or provision herein contained.  No extension of time for performance
of any obligations or acts shall be deemed an extension of the time for
performance of any other obligations or acts.

19.           No Recording.

The parties hereto agree that neither this Agreement nor any memorandum or
notice hereof shall be recorded.  Any recordation or attempted recordation by
Purchaser shall constitute a Purchaser’s Default.

20.           Assignments. 

Purchaser shall neither transfer or assign its rights nor delegate its
obligations hereunder without obtaining Seller’s prior written consent, which
consent may be granted or withheld in Seller’s sole and absolute discretion. 
Notwithstanding the foregoing, Purchaser may assign this Agreement without
Seller’s consent to an entity controlled by Purchaser or another affiliate of
The Hampshire Companies.  No such assignment shall relieve Purchaser from its
obligations hereunder.

21.           Pronouns; Joint and Several Liability.

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the
parties may require.  If Purchaser consists of two or more parties, the
liability of such parties shall be joint and several.

22.           Successors and Assigns.

This Agreement shall bind and inure to the benefit of Seller, Purchaser and
their respective permitted successors and assigns.

23.           Cross Default.  Seller and Purchaser acknowledge that Speedring,
LLC, an affiliate of Seller, and Purchaser are parties to the Alabama
Agreement.  Seller and Purchaser hereby agree as follows:

(i)            if Speedring, LLC commits a Seller’s Default (as defined in the
Alabama Agreement) under the Alabama Agreement, such default shall be deemed a
Seller’s Default hereunder for which Purchaser shall be entitled to all of its
rights and remedies as provided in herein for a Seller’s Default.  If Seller
commits a Seller’s Default hereunder, such default shall be deemed a Seller’s
Default by Speedring, LLC under the

24


--------------------------------------------------------------------------------


Alabama Agreement for which Purchaser shall be entitled to all of its rights and
remedies as provided for in the Alabama Agreement for a Seller’s Default.

(ii)           if Purchaser commits a Purchaser’s Default (as defined in the
Alabama Agreement) under the Alabama Agreement, such default shall be deemed a
Purchaser’s Default hereunder for which Seller shall be entitled to all of its
rights and remedies as provided for herein for a Purchaser’s Default, including,
without limitation, the retention of the Downpayment as provided herein.  If
Purchaser commits a Purchaser’s Default hereunder, such default shall be deemed
a Purchaser’s Default by Purchaser under the Alabama Agreement for which
Speedring, LLC shall be entitled to all of its rights and remedies as provided
for in the Alabama Agreement for a Purchaser’s Default, including, without
limitation, the retention of the Downpayment (as defined in the Alabama
Agreement).

(iii)          If Purchaser assigns its interest in this Agreement in accordance
with the provisions of Section 20 hereof, a default committed by Purchaser’s
assignee hereunder shall be deemed a Purchaser’s Default under this Agreement
and under the Alabama Agreement for which Seller and Speedring, LLC shall be
entitled to all of their respective rights and remedies in accordance with this
Section 23.  If Purchaser assigns its interest in the Alabama Agreement pursuant
to Section 20 thereof, a default committed by Purchaser’s assignee thereunder
shall be deemed a Purchaser’s Default under the Alabama Agreement and under this
Agreement for which Speedring, LLC and Seller shall be entitled to all of their
respective rights and remedies in accordance with this Section 23.

(iv)          If this Agreement is terminated by either party pursuant to its
terms, then the Alabama Agreement shall terminate simultaneously with the
termination of this Agreement.  If the Alabama Agreement is terminated by either
party pursuant to its terms, then this Agreement shall terminate simultaneously
with the termination of the Alabama Agreement.

24.           Like Kind Exchange.

24.1         If so requested by either party (the “Requesting Party”), the other
party (the “Other Party”) shall cooperate in structuring and completing this
transaction for the Requesting Party so as to effect a “like kind exchange” (an
“Exchange”) pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended (the “Code”) and Revenue Procedure 2000-37.  The Other Party shall
execute any and all documents and/or agreements and take such other actions
reasonably requested by the Requesting Party which are, in the reasonable
judgment of the Requesting Party, necessary to effectuate the Exchange,
provided, however, that Purchaser shall not be required to accept title to any
other property other than the Property.  Not in limitation of the foregoing, the
Other Party shall, within fifteen (15) days following a request by the

25


--------------------------------------------------------------------------------


Requesting Party, consent in writing to the assignment by the Requesting Party
of the Requesting Party’s rights under this Agreement with respect to the
transfer of the Property to a qualified intermediary prior to the Closing
hereunder.  Notwithstanding the foregoing, each and every obligation of the
Requesting Party under this Section 24.1 shall be conditioned on the following:

24.1.1          The Requesting Party shall bear, and be responsible for, any and
all costs incurred or liabilities sustained by the Other Party, both prior to
and after the Closing, which are directly or indirectly attributable to the
Exchange or any attempt to effect the Exchange, including, without limitation,
reasonable attorneys’ fees and costs, and any and all realty transfer fees;

24.1.2          The Exchange, and the Other Party’s obligations hereunder, shall
not, in the reasonable opinion of the attorneys, accountants and other
professional advisors of the Other Party, subject the Other Party, directly or
indirectly, to any crime, offense, penalty, fine or punitive damages; and

24.1.3          The Exchange shall not delay the Closing.

25.           Further Assurances.

The parties each agree to do such other and further acts and things, and to
execute and deliver such instruments and documents (not creating any obligations
additional to those otherwise imposed by this Agreement) as either may
reasonably request from time to time, whether at or after the Closing, in
furtherance of the purposes of this Agreement.

26.           Prohibited Persons and Transactions.

Purchaser and Seller, to its respective knowledge, each represents and warrants
to the other that (i) neither it nor any of its affiliates, nor any of their
respective partners, members, shareholders or other equity owners owning a 10%
or greater interest in it, and none of their respective employees, officers,
directors, representatives or agents is, nor will they become, a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and has not and will not assign or otherwise
transfer this Agreement, or any interest herein to, contract with or otherwise
engage in any dealings or transactions or be otherwise associated with such
persons or entities, (ii) neither Purchaser or Seller nor any respective
affiliate

26


--------------------------------------------------------------------------------


is knowingly engaged in, and shall not knowingly engage in, any dealings or
transactions or knowingly be otherwise associated with such persons or entities
described in (i) above, (iii) neither Purchaser or Seller nor any respective
affiliate is a person or entity whose activities violate the International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001 or the regulations
or orders thereunder, (iv) none of the funds or other assets of Purchaser or
Seller constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), (v) no Embargoed
Person has any interest of any nature whatsoever in Purchaser or Seller (whether
directly or indirectly), and (vi) none of the funds of Purchaser or Seller have
been derived from any unlawful activity with the result that the investment in
Purchaser or Seller is prohibited by law or this Agreement is in violation of
law.

As used herein, the term “Embargoed Person” means any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. § - 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Purchaser or Seller is prohibited by law or Purchaser or Seller is
in violation of law.

[SIGNATURE PAGE FOLLOWS]

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

SELLER:

 

 

 

AXSYS TECHNOLOGIES IR SYSTEMS, INC., a
New York corporation

 

 

 

 

 

 

 

By:

/s/ DAVID A. ALMEIDA

 

 

Name:

David Almeida

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

THE HAMPSHIRE GENERATIONAL FUND LLC, a
New Jersey limited liability company

 

 

 

By: Hampshire Partners II, LLC, its manager

 

 

 

 

 

 

 

By:

/s/ ROBERT T. SMITH

 

 

Name:

Robert T. Schmitt

 

Title:

Senior Vice President

 

 

 

ESCROW AGENT:

 

 

 

SOLELY FOR THE PURPOSES OF

 

CONFIRMING THE PROVISIONS OF

 

SECTION 3:

 

 

 

General Land Abstract Co., Inc.

 

 

 

 

 

 

 

By:

/s/ DAVID B. GRODNICK

 

 

 

David B. Grodnick, Esq.

 

 

Senior Vice President

 

 

 

28


--------------------------------------------------------------------------------


 

 

 

EXHIBIT A

 

A-1


--------------------------------------------------------------------------------


 

 

 

EXHIBIT B

LEASE AGREEMENT

 

B-1


--------------------------------------------------------------------------------


 

 

 

EXHIBIT C

FORM OF DEED

 

C-1


--------------------------------------------------------------------------------